—Judgment, *192Supreme Court, Bronx County (George Covington, J.), rendered December 9, 1994, convicting defendant, after a jury trial, of robbery in the first degree and criminal possession of stolen property in the fifth degree, and sentencing him, as a second violent felony offender, to concurrent prison terms of 11 to 22 years and 1 year, respectively, unanimously affirmed.
Defendant’s waiver of his right to be present during robing room conferences with potential jurors was knowingly, voluntarily and intelligently made (see, People v Vargas, 88 NY2d 363, 376), and the court properly exercised its discretion in rejecting defendant’s subsequent request to rescind his waiver (supra, at 377; see also, People v Charles, 234 AD2d 53).
Defendant’s claim that in disallowing a defense peremptory challenge, the court failed to make proper Batson findings is unpreserved for review (People v Rivera, 225 AD2d 392, lv denied 88 NY2d 969), and we decline to review it in the interest of justice. Were we to review it, we would find that the court followed the Batson steps and, upon its assessment of the credibility of defense counsel, properly found that the proffered race neutral reason was pretextual (see, People v Fennell, 231 AD2d 475). Concur—Murphy, P. J., Wallach, Mazzarelli and Andrias, JJ.